Citation Nr: 1630559	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  08-29 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment on behalf of the Veteran's daughters, M.R. and A.R., during the Veteran's period of incarceration.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1983.  The Appellant is the Veteran's ex-spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Appellant did not request a hearing before the Board.

The claim was previously remanded by the Board in April 2012 for additional development.  The AMC requested the additional information from the appellant in an October 2013 letter.  The appellant failed to respond.  The issue was readjudicated in an April 2014 supplemental statement of the case.  The Board finds substantial compliance with the remand directives of the prior remands and therefore another remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A., born in September [redacted], 1997, is the dependent daughter of the Veteran.

2.  M., born in August [redacted], 1991, was the dependent daughter of the Veteran prior to August [redacted], 2009 (M.'s 18th birthday).

3.  A. and M. had individual need during the Veteran's incarceration from October [redacted], 1999 to April [redacted], 2012 and October [redacted], 1999 to August [redacted], 2009, respectively.


CONCLUSION OF LAW

The criteria for apportionment to M. and A. of the Veteran's VA benefits during his period of incarceration from October [redacted], 1999 to April [redacted], 2012 have been met.  38 U.S.C.A. §§ 5307, 5313 (West 2014); 38 C.F.R. §§ 3.450, 3.665 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held, that the Veteran's Claims Assistance Act (VCAA) is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

38 C.F.R. § 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3.  665(a).  If a Veteran is rated 20 percent disabled or more, then the Veteran will receive compensation payable under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the Veteran is rated at less than 20 percent, then the Veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).

All or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.

When a Veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced, 'for the period beginning on the sixty-first day of such incarceration.'  38 U.S.C.A. § 5313(a)(1); see also 38 C.F.R. § 3.665(a).  VA is required to inform the person whose benefits are subject to this reduction 'of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.'  38 C.F.R. § 3.665(a).  The term 'release from incarceration' includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).

The Veteran was convicted of a felony in October 1999 and that the conviction caused him to be incarcerated until April 2012.  Effective, February [redacted], 2000 (the 61st day of incarceration), the Veteran's service-connection benefits were reduced to 10 percent, and these benefits were restored upon his release on April [redacted], 2012.  

At the time of his conviction, the Veteran was in receipt of VA benefits for paralysis of the left cranial nerve with paralysis of the left vocal cord, rated 50 percent; paralysis of the left facial cranial nerve, rated 30 percent; weakness of the left IX cranial nerve with swallowing and tongue impairment, rated 30 percent; hearing loss in the left ear, rated 10 percent; decreased sensation of the left V crania nerve, rated 10 percent; and, palsy of the left XII crania nerve, rated.  The combined rating was 80 percent.  The Veteran was also in receipt of individual unemployability (TDIU) from March 22, 1999 to March 1, 2007.  The RO notified the Veteran that his benefits would be reduced to a 10 percent rate for the duration of his incarceration. 

The record on appeal reflects acknowledgement of paternity, received by VA in 2008, in which the Veteran conceded that he was the biological father of a minor child, A., who was born in September 1997, and child M., who was born in August 1991, and a copy of the children's birth certificates which identify the Veteran as the father.

In December 2006, the Veteran has requested that the apportionment be made and that it would not be financial hardship on him.  The Board notes that since during the period in question, October 1999 to April 2012, the Veteran was being provided for at the penal institution, any amount apportioned to his dependent children would not cause him undue hardship as he was not personally due this payment.  For this reason, this appeal does not involve contested claim procedures.  The benefit provides to minor children does not affect the compensation that was provided to the Veteran.

In July 2007, the appellant submitted a statement indicating her total income is about $1,100 a month, before taxes.  She also indicated she had monthly expenses including a house payment of $560, utilities of $200, and food $300, totally $1,060 monthly. 

In June 2008, the appellant submitted a garnishment order issued by the 383rd District Court, El Paso County, Texas, dated December [redacted], 1999.  It appears that the Veteran was not properly discharging his duties independently and his children were having individual need; hence why the garnishment order was issued.

In compliance with the Board's remand, that the RO provided the appellant, with information and the appropriate forms with respect to claim for an apportionment for the Veteran's period of incarceration.  However, there was no reply.  

The Board that 38 C.F.R. § 3.452 provides that 'veterans benefits may be apportioned if . . . a claim for apportionment is filed for or on behalf of the spouse or children.'  In other words, there is no requirement in VA regulations or the Manual that an application for apportionment be filed by the dependent and not the Veteran.  In this case, it was requested by the Veteran.

Given the facts of this particular case, the Board finds that the fact that the Veteran's benefits had been made subject to garnishment generally shows that the Veteran was not adequately providing for A. and M.  It is clear that the Veteran believes that the garnishment monies are an apportionment.  It is also clear that he supports the apportionment.  The Board acknowledges that updated financial specifics have not been provided, but is persuaded by the garnishment order of the individual need of A. and M. to receive an apportionment in this case for the period in question relative to the incarceration, October [redacted], 1999 to April [redacted], 2012.  

The Board is also cognizant that it has not stated what the amount of apportionment should be as there is not sufficient evidence of record on which to make this determination.  The Board finds, however, for the reasons previously noted, that an apportionment is warranted.  The Appellant is encouraged to provide all requested financial information to allow the Agency of Original Jurisdiction to make the determination as to the amount warranted using the criteria set forth in relevant regulations, to include 38 C.F.R. § 3.665(e).


ORDER

Entitlement to apportionment on behalf of the Veteran's daughters, M.R. and A.R., during the Veteran's period of incarceration from October [redacted], 1999 to April [redacted], 2012 is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


